02-11-203-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-11-00203-CV
 
 



Tamara Marshall


 


APPELLANT




 
V.
 




Deutsche Bank National Trust Company as Trustee for
  Morgan Stanley ABS Capital 1 Inc., and Saxon Mortgage Services, and Mann
  & Stevens, P.C. as Substitute Trustee


 


APPELLEES 



 
 
------------
 
FROM THE 342nd District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
October 20, 2011, we notified appellant that her brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could dismiss the appeal for want of prosecution
unless appellant or any party desiring to continue this appeal filed with the
court within ten days a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 42.3.  We have not received any
response.
Because
appellant's brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.  
 
DELIVERED: 
November 23, 2011  
 





[1]See Tex. R. App. P. 47.4.